EXHIBIT 99.1 Investor Contact: Pamela Catlett (503) 671-4589 Media Contact: Kellie Leonard (503) 671-6171 NIKE, INC. REPORTS FISCAL 2 Select Second Quarter Results: · Revenue $4.4 billion; down 4 percent versus prior year · Diluted EPS down 5 percent from prior year to $0.76 · Worldwide futures orders up 4 percent, down 1 percent excluding currency changes · Inventories down 10 percent versus prior year BEAVERTON, Ore., Dec. 17, 2009 – NIKE, Inc. (NYSE:NKE) today reported financial results for its fiscal 2010 second quarter ended November 30, 2009. Second quarter revenues decreased 4 percent, from $4.6 billion last year to $4.4 billion in the current year; changes in currency exchange rates had a minimal impact on reported revenue results. Second quarter net income declined 4 percent, from $391 million last year to $375 million in the current year; diluted earnings per share decreased 5 percent to $0.76. “NIKE is at its best when we deliver superior innovative product, connect with consumers through premium experiences and operate with discipline and efficiency. Our second quarter results are another demonstration of our strategy at work,” said Mark Parker, NIKE, Inc. President and Chief Executive Officer. “Our laser-sharp focus across our portfolio of brands, businesses, categories and geographies gives us the flexibility we need in this economy to gain share, lead the industry, and leverage the power of global sports.”* Futures Orders The Company reported worldwide futures orders for NIKE Brand athletic footwear and apparel, scheduled for delivery from December 2009 through April 2010, totaling $7.0 billion, 4 percent higher than orders reported for the same period last year. Excluding currency changes, reported orders would have decreased 1 percent.* By geography, futures orders were as follows: Geography Reported Futures Orders Excluding Currency Changes North America
